Filed 9/16/13 P. v. Frear CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C073162

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F05323)

         v.

WILLIAM FREAR,

                   Defendant and Appellant.




         Appointed counsel for defendant William Frear has asked this court to review the
record to determine whether there exist any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) We affirm the judgment
                                                  BACKGROUND
         On August 30, 2012, defendant pleaded no contest to second degree burglary,
admitted a prior strike conviction and the service of a prior prison term. In exchange for
his plea and admissions, defendant was to receive a maximum sentence of four years and
the dismissal of other charges.



                                                             1
       On November 16, 2012, the court denied defendant’s request for the court to
exercise its discretion and strike his prior strike conviction pursuant to People v. Superior
Court (Romero) (1996) 13 Cal.4th 497. The court then imposed the middle term of two
years, doubled to four years because of the strike, and stayed the sentence on the service
of the prior prison term. The court awarded defendant 189 days of presentence custody
credit, consisting of 95 actual days served plus 94 days for conduct. The court also
imposed fines and fees as detailed in the abstract of judgment.
                            FACTUAL BASIS FOR THE PLEA
       Deputies from the Sacramento County Sheriff’s Department set up a trailer within
which was a spool of copper wire worth $2,000. The trailer was alarmed and would
signal if it was broken into. Defendant broke into the trailer, the alarm activated and the
deputies went to the scene. There they saw defendant running from the trailer and
captured him. Defendant had parked a Firebird vehicle near the trailer. Inside the
Firebird was a copper air conditioning condenser which had been inside the car that was
part of the bait vehicle.
                                       DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts of the case and
asks this court to review the record to determine whether there are any arguable issues on
appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to
file a supplemental brief within 30 days of the date of the filing of the opening brief.
More than 30 days have elapsed and we have received no communication from
defendant. We have undertaken an examination of the entire record and find no arguable
error that would result in a disposition more favorable to defendant.




                                              2
                                 DISPOSITION
     The judgment is affirmed.

                                      NICHOLSON   , Acting P. J.



We concur:



        HULL           , J.



        BUTZ           , J.




                                      3